Siebeoeee, J.
The plaintiff is a resident and property •owner of the city of Antigo, and brought this action to declare a special tax and assessment for sprinkling certain *303.streets in the city, invalid, and that the cloud attempted to be created upon the title to lots owned by him, as a result, of such assessment, be removed. The facts in this case are identical with the facts in the case of Borgman v. Antigo, ante, p. 296, 97 N. W. 936, except that respondent in this ■case did not sign a petition for sprinkling any of the streets in the city of Antigo. The case is .ruled by the Borgman ■Case. The judgment must therefore be affirmed.
By the Court. — -The judgment of the circuit court is affirmed.